FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TERESA MACIAS, both individually,       
in her own right, and as successor
in interest to Miguel Sanchez, her
deceased son,
                           Plaintiff,
                 and                         No. 04-16464
JEFF DOMINIC PRICE,
                          Appellant,          D.C. No.
                                            CV-01-00806-PJH
                  v.                            ORDER
JOSEPH MCGRATH; CAL TERHUNE,
Director California Department of
Corrections; ROBERT L. AYERS;
JOEL PENA; M. D. FOX,
               Defendants-Appellees.
                                        
        Appeal from the United States District Court
           for the Northern District of California
        Phyllis J. Hamilton, District Judge, Presiding

                  Argued and Submitted
       February 14, 2006—San Francisco, California

                    Filed March 13, 2006

     Before: Barry G. Silverman, Susan P. Graber, and
            Richard R. Clifton, Circuit Judges.




                             2527
2528                    PRICE v. MCGRATH
                           COUNSEL

Jeff Dominic Price, Santa Monica, California, for appellant.


                             ORDER

   Jeff Dominic Price, counsel for Plaintiff-Appellant Teresa
Macias in the companion case, Macias v. McGrath, No. 04-
15968,1 appeals the district court’s published post-judgment
Order Re Sanctions and Referral for Attorney Discipline,
sanctioning him $1,500 for the unauthorized practice of law
under Northern District of California Civil Local Rules 11-
1(a), -8. See Macias v. McGrath, 322 F. Supp. 2d 1041 (N.D.
Cal. 2004). Price was not afforded all of the procedural pro-
tections required for due process in the context of criminal
contempt proceedings. See F.J. Hanshaw Enters., Inc. v.
Emerald River Dev., Inc., 244 F.3d 1128, 1139 (9th Cir.
2001) (“We hold that when a court uses its inherent powers
to impose sanctions that are criminal in nature, it must pro-
vide the same due process protections that would be available
in a criminal contempt proceeding.”). We vacate the order
without prejudice to future prosecution or disciplinary pro-
ceedings for the alleged violation.

  VACATED WITHOUT PREJUDICE.




  1
    We have resolved the appeal in a separate memorandum disposition,
filed this date.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.